On October 18, 2006, the defendant was sentenced to the following: CHARGE I: Five (5) years in the Montana State Prison on each count, to run consecutive to one another, for the offense of Counts I & II: Unlawful Possession of Game Animals and Birds, a felony; CHARGES II - VI: A commitment to the Ravalli County Detention Center for a period of six (6) months on each Charge, to run concurrently to one another, and with Charge I, for the following offenses: CHARGE II: Hunting a Game Animal During Closed Season (3 counts), misdemeanors; CHARGE III: Waste of Game Animal, a misdemeanor; CHARGE IV: Unlawful Shooting from a Roadway, a misdemeanor; CHARGE V: Hunting Game Birds without a License, a misdemeanor; and CHARGE VI: Obstructing a Peace Officer, a misdemeanor. The above sentences shall run consecutive to the Defendant’s sentences in Cause Nos. DC-00-52 and DC-02-31.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee who appeared by telephone conference. The state was represented by William Fullbright who appeared via videoconference.
Before hearing the application, Ms. Brownlee informed the Sentence Review Division that she was unable to appear for the hearing due to back spasms she incurred that morning. Judge Spaulding informed Mr. Hadley of his right to continue his hearing due to his counsel’s medical situation. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to the next scheduled hearings in May, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next scheduled hearings in May, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.